RICHARD L. HOLMES, Retired Appellate Judge.
The plaintiffs sued the defendants. The trial court, after an ore tenus hearing, found in favor of the plaintiffs.
The defendants appeal, contending that the trial court erred in awarding damages in favor of the plaintiffs. This case is before this court pursuant to Ala.Code 1975, § 12-2-7(6).
The brief of the defendants does not comply with Rule 28, A.R.A.P.
The defendants’ brief cites general authority relative to the “clean hands” doctrine; however, no specific argument is made, nor is authority cited, to support its application to the facts found or judgment rendered by the trial court.
Additionally, the brief of the defendants does not cite any part of the record or transcript of the evidence in support of the alleged error committed by the trial court.
Appellants who fail to comply with Rule 28, A.R.A.P., place themselves in a perilous position, and under appropriate circumstances, an appellate court will refuse to consider their appeal. Stover v. Alabama Farm Bureau Insurance Co., 467 So.2d 251 (Ala.1985). This case is such an appropriate circumstance.
Additionally, an appellate court is left with no choice but to affirm the trial court where the appellant’s brief is either lacking the required parts or such parts are not readily discernible. Braxton v. Stewart, 539 So.2d 284 (Ala.Civ.App.1988).
For the above, and other reasons, this case is due to be affirmed.
The foregoing opinion was prepared by Retired Appellate Judge RICHARD L. HOLMES while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.